Citation Nr: 1725846	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lipoma on the neck, including as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for diabetes mellitus, including as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a disability manifested by high cholesterol, including as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for benign prostatic hypertrophy, including as due to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a disability manifested by joint pain, including as due to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for gout, including as due to exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for a disability manifested by iron deficiency, including as due to exposure to contaminated water at Camp Lejeune.

8.  Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease, including as due to exposure to contaminated water at Camp Lejeune.

9.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, including as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied, in pertinent part, the Veteran's claims of service connection for a lipoma on the neck, diabetes mellitus, a disability manifested by high cholesterol, benign prostatic hypertrophy, a disability manifested by joint pain, gout, and for a disability manifested by iron deficiency.  The RO also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for chronic obstructive pulmonary disease and for hypertension.  The Veteran disagreed with this decision in January 2012.  He perfected a timely appeal in an April 2015 statement which was accepted in lieu of a formal substantive appeal (VA Form 9).

The Board notes in this regard that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  See VBA Fast Letter 11-03 (January 11, 2011).  Because this appeal involves Camp Lejeune claims, the Louisville RO has jurisdiction.

The Board observes that, in a February 2003 rating decision, the RO denied the Veteran's claims of service connection for chronic obstructive pulmonary disease and for hypertension.  Although the Veteran timely perfected an appeal with respect to the denial of these claims, he subsequently withdrew this appeal in January 2006.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Having reviewed the record evidence, the Board finds that the issues should be characterized as stated on the title page.


FINDING OF FACT

On May 23, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Louisville, Kentucky, that the appellant died in May 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


